           Case 18-12662-abl        Doc 231     Entered 05/10/21 11:25:51    Page 1 of 20


                                 UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEVADA


  In re:                                            §   Case No. 18-12662-ABL
                                                    §
  MEDIZONE INTERNATIONAL, INC.                      §
                                                    §
                                                    §
                      Debtor(s)                     §

            CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
            CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                       AND APPLICATION TO BE DISCHARGED (TDR)

          Lenard E. Schwartzer, chapter 7 trustee, submits this Final Account, Certification that
  the Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $17,130,984.80            Assets Exempt:      NA
(without deducting any secured claims)



Total Distributions to                                  Claims Discharged
Claimants:                        $73,561.25            Without Payment:    NA

Total Expenses of
Administration:                   $433,104.30


        3)      Total gross receipts of $506,665.55 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $506,665.55 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
         Case 18-12662-abl           Doc 231       Entered 05/10/21 11:25:51      Page 2 of 20




                                   CLAIMS             CLAIMS           CLAIMS               CLAIMS
                                 SCHEDULED           ASSERTED         ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                      $0.00                $0.00             $0.00               $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $433,104.30      $433,104.30         $433,104.30
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA                 $0.00             $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                    $62,682.29           $52,358.33        $52,358.33         $52,358.33
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                   $3,652,407.32       $5,042,964.85     $3,162,717.21         $21,202.92
  Exhibit 7)
           Total
     Disbursements               $3,715,089.61       $5,528,427.48     $3,648,179.84        $506,665.55

        4). This case was originally filed under chapter 7 on 05/08/2018. The case was pending
  for 36 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 05/05/2021                                By:   /s/ Lenard E. Schwartzer
                                                                Trustee




  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
         Case 18-12662-abl           Doc 231       Entered 05/10/21 11:25:51              Page 3 of 20


                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
PROCEEDS FROM SALE OF ALL ASSETS                                          1129-000                       $500,000.00
Wells Fargo Acct 6737                                                     1129-000                         $1,544.14
Wells Fargo Acct 6745                                                     1129-000                           $929.47
Refund Cerdian 2nd Qtr 2018 tax                                           1229-000                           $213.98
Refund from Premium Assignment                                            1229-000                         $3,977.96
TOTAL GROSS RECEIPTS                                                                                     $506,665.55

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM               CLAIMS              CLAIMS            CLAIMS              CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                 PAID
LENARD E.                    2100-000                     NA         $28,583.28        $28,583.28         $28,583.28
SCHWARTZER,
Trustee
Lenard E. Schwartzer,        2200-000                     NA         $14,841.78        $14,841.78         $14,841.78
Trustee
INTERNATIONAL                2300-000                     NA             $98.91            $98.91             $98.91
SURETIES, LTD.
GGTC INC                     2410-000                     NA          $3,092.74         $3,092.74          $3,092.74
GGTC, INC                    2410-000                     NA          $3,008.63         $3,008.63          $3,008.63
GGTC, INC.                   2410-000                     NA          $3,024.71         $3,024.71          $3,024.71
PREMIUM                      2420-750                     NA          $1,339.27         $1,339.27          $1,339.27
ASSIGNMENT
CORPORATION
Independent Bank             2600-000                     NA            $731.83           $731.83            $731.83
Integrity Bank               2600-000                     NA            $107.18           $107.18            $107.18
CERIDIAN                     2690-000                     NA         $12,164.25        $12,164.25         $12,164.25
CANADA LTD
CERIDIAN                     2690-000                     NA         $60,213.35        $60,213.35         $60,213.35
CANADA PAYROLL
TRUST
D SIMPSON                    2690-000                     NA          $1,155.00         $1,155.00          $1,155.00
DAY & ROSS                   2690-000                     NA          $1,439.92         $1,439.92          $1,439.92


UST Form 101-7-TDR (10/1/2010)
         Case 18-12662-abl          Doc 231   Entered 05/10/21 11:25:51     Page 4 of 20


DAY & ROSS INC               2690-000             NA        $804.40         $804.40         $804.40
DR. MICHAEL                  2690-000             NA        $275.22         $275.22         $275.22
SHANNON
DYLAN SIMPSON                2690-000             NA       $5,717.67       $5,717.67       $5,717.67
HUB                          2690-000             NA       $2,187.00       $2,187.00       $2,187.00
INTERNATIONAL
HKMB LIMITED
KELLY BROWN                  2690-000             NA       $3,225.76       $3,225.76       $3,225.76
KELLY BROWN                  2690-000             NA       $1,345.91       $1,345.91       $1,345.91
CONSULTING
Margaret MacLaren            2690-000             NA        $428.82         $428.82         $428.82
MCGOWAN                      2690-000             NA        $718.64         $718.64         $718.64
INSURANCE
GROUP INC
MICHAEL                      2690-000             NA        $100.18         $100.18         $100.18
SHANNON
OXOID COMPANY                2690-000             NA       $1,138.17       $1,138.17       $1,138.17
Reimbursement of             2690-000             NA      $49,099.77      $49,099.77    $49,099.77
post petition lender's
fees and expenses to
the Marshalls per
order entered 10/25/18
[DOC 116] (Marshalls
assigned Claim to
Meyers Law Group)
STERICYCLE                   2690-000             NA        $272.53         $272.53         $272.53
Interest on Loan Fee         2990-000             NA        $680.61         $680.61         $680.61
[Doc 53]
Interest on the              2990-000             NA       $2,254.48       $2,254.48       $2,254.48
$123,905.00 advanced
to Trustee [Doc 53]
Loan Fee per loan            2990-000             NA      $25,000.00      $25,000.00    $25,000.00
agreement [Doc 53]
MEYERS LAW                   2990-000             NA      $32,035.00      $32,035.00    $32,035.00
GROUP, P.C.
Schwartzer &                 3110-000             NA     $141,177.50   $141,177.50     $141,177.50
McPherson Law Firm,
Attorney for Trustee
Schwartzer &                 3120-000             NA       $4,168.95       $4,168.95       $4,168.95
McPherson Law Firm,
Attorney for Trustee
CASSAN MACLEAN               3210-600             NA      $13,000.00      $13,000.00    $13,000.00
IP LAW FIRM,
Special Counsel for
Trustee
HOGAN LOVELLS                3210-600             NA      $14,500.00      $14,500.00    $14,500.00
US, LLP, Special
Counsel for Trustee
KENNETH A.                   3410-000             NA       $2,500.00       $2,500.00       $2,500.00
SELTZER, CPA,
Accountant for

UST Form 101-7-TDR (10/1/2010)
          Case 18-12662-abl         Doc 231    Entered 05/10/21 11:25:51           Page 5 of 20


Trustee
William M. Holland,          3410-580              NA           $2,668.75        $2,668.75         $2,668.75
Special Accountant
for Trustee
William M. Holland,          3420-590              NA              $4.09             $4.09             $4.09
Special Accountant
for Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                    NA       $433,104.30        $433,104.30       $433,104.30
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM          CLAIMS           CLAIMS          CLAIMS        CLAIMS
NUMBER                            TRAN. CODE     SCHEDULED         ASSERTED        ALLOWED           PAID
     34       DAVID A.              5300-000        $12,850.00      $12,850.00      $12,850.00    $12,850.00
              DODD
     56       JUDE P.               5300-000        $12,850.00      $12,850.00      $12,850.00    $12,850.00
              DINGES
     72       DAVID A.              5300-000        $24,132.29      $12,475.00      $12,475.00    $12,475.00
              ESPOSITO
     75       PHILIP ALLEN          5300-000        $12,850.00      $12,850.00      $12,850.00    $12,850.00
              THEODORE
     76       STEPHANIE L.          5300-000             $0.00       $1,333.33       $1,333.33     $1,333.33
              SORENSEN
TOTAL PRIORITY UNSECURED CLAIMS                     $62,682.29      $52,358.33      $52,358.33    $52,358.33


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM         CLAIMS          CLAIMS           CLAIMS         CLAIMS
NUMBER                            TRAN. CODE    SCHEDULED        ASSERTED         ALLOWED            PAID
     1        MEYERS LAW            7100-000            $0.00    $466,812.00      $466,812.00      $3,129.52
              GROUP. P.C.
     2        MEYERS LAW            7100-000            $0.00 $1,118,448.00      $1,118,448.00     $7,498.10
              GROUP, P.C.
     3        PR Newswire,          7100-000        $6,245.00      $9,565.00        $9,565.00        $64.12
              LLC
     5        BETTY M.              7100-000       $79,561.64          $0.00            $0.00          $0.00
              TANAKA
     6        DURHAM                7100-000       $81,753.38     $82,813.15       $82,813.15       $555.18
              JONES &
              PINEGAR
    34a       DAVID A.              7100-000       $11,040.09    $412,737.78      $412,737.78      $2,767.00
              DODD
     42       L2 CAPITAL,           7100-000      $224,309.53 $1,095,899.41       $155,775.62      $1,044.32
              LLC


UST Form 101-7-TDR (10/1/2010)
          Case 18-12662-abl      Doc 231    Entered 05/10/21 11:25:51      Page 6 of 20


     43       SBI                7100-000      $224,309.53 $1,095,899.47   $155,775.62    $1,044.32
              INVESTMENTS
              LLC, 2014-1
     46       CASSAN             7100-000        $9,345.83    $11,628.87    $11,628.87      $77.96
              MACLEAN
    56a       Jude P. Dinges     7100-000            $0.00   $210,275.00   $210,275.00    $1,409.69
     68       HOGAN              7100-000       $57,605.93    $71,096.03    $71,096.03     $476.63
              LOVELLS US
              LLP
    72a       DAVID A.           7100-000      $123,750.00   $138,262.05   $138,262.05     $926.92
              ESPOSITO
     74       USHIO              7100-000        $6,750.90     $6,750.90     $6,750.90      $45.26
              AMERICA
    75a       PHILIP ALLEN       7100-000        $4,474.78   $258,394.00   $258,394.00    $1,732.28
              THEODORE
    76a       STEPHANIE L.       7100-000            $0.00    $60,000.00    $60,000.00     $402.24
              SORENSEN
     80       PARFCO, LLC        7100-000        $4,383.19     $4,383.19     $4,383.19      $29.38
     94       Sidney & Sharon    7200-000            $0.00         $0.00         $0.00       $0.00
              Stern Revocable
              Trust
              AMERICAN           7100-000        $4,802.50         $0.00         $0.00       $0.00
              STOCK
              TRANSFER
              DR. JILL           7100-000      $446,091.92         $0.00         $0.00       $0.00
              MARSHALL
              DR. MICHAEL        7100-000      $111,109.00         $0.00         $0.00       $0.00
              E. SHANNON
              EDWIN G.           7100-000    $1,098,021.67         $0.00         $0.00       $0.00
              MARSHALL
              EMA                7100-000       $10,000.00         $0.00         $0.00       $0.00
              PARTNERS
              FEDERAL            7100-000        $4,886.50         $0.00         $0.00       $0.00
              FILINGS LLC
              FRANK G.           7100-000      $164,308.00         $0.00         $0.00       $0.00
              RAKAS
              G. HANDEL          7100-000      $139,366.41         $0.00         $0.00       $0.00
              GERALD             7100-000      $170,000.00         $0.00         $0.00       $0.00
              SUNNUN
              HOWARD             7100-000       $17,254.91         $0.00         $0.00       $0.00
              FEINSAND
              JOHN D. PIPER      7100-000       $45,084.11         $0.00         $0.00       $0.00
              JOHN D. PIPER      7100-000       $62,257.50         $0.00         $0.00       $0.00
              KAYLENE            7100-000        $4,607.00         $0.00         $0.00       $0.00
              KOTTER
              KEVIN              7100-000       $36,000.00         $0.00         $0.00       $0.00
              ANDERSON
              PLEANER LAW        7100-000        $7,035.14         $0.00         $0.00       $0.00
              FIRM

UST Form 101-7-TDR (10/1/2010)
         Case 18-12662-abl       Doc 231    Entered 05/10/21 11:25:51        Page 7 of 20


              RUBY               7100-000        $1,018.00         $0.00          $0.00         $0.00
              RECEPTIONIST
              S
              S. HANDEL          7100-000       $68,475.64         $0.00          $0.00         $0.00
              SHERRY M.          7100-000      $178,498.18         $0.00          $0.00         $0.00
              ADLER
              STEVE HANNI        7100-000      $200,000.00         $0.00          $0.00         $0.00
              TOXCEL, LLC        7100-000        $1,227.48         $0.00          $0.00         $0.00
              ZOUFMAN            7100-000       $48,833.56         $0.00          $0.00         $0.00
              MEDICAL
              CONSULTING
TOTAL GENERAL UNSECURED CLAIMS               $3,652,407.32 $5,042,964.85   $3,162,717.21   $21,202.92




UST Form 101-7-TDR (10/1/2010)
                                                     Case 18-12662-abl                       Doc 231       Entered
                                                                                                           FORM 1
                                                                                                                   05/10/21 11:25:51                       Page 8 of 20
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                               Page No:    1               Exhibit 8
                                                                                              ASSET CASES

Case No.:                    18-12662-ABL                                                                                                                    Trustee Name:                               Lenard E. Schwartzer
Case Name:                   MEDIZONE INTERNATIONAL, INC.                                                                                                    Date Filed (f) or Converted (c):            05/08/2018 (f)
For the Period Ending:       5/5/2021                                                                                                                        §341(a) Meeting Date:                       06/15/2018
                                                                                                                                                             Claims Bar Date:                            09/12/2018

                                 1                                                   2                           3                                   4                         5                                         6

                         Asset Description                                         Petition/             Estimated Net Value                    Property                  Sales/Funds              Asset Fully Administered (FA)/
                          (Scheduled and                                         Unscheduled            (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                      Value                      Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       Wells Fargo Acct 6737                                                            $1,544.13                         $1,544.14                                            $1,544.14                                            FA
2       Wells Fargo Acct 6745                                                            $1,123.09                           $929.47                                               $929.47                                           FA
3       PROCEEDS FROM SALE OF ALL ASSETS                                                    $0.00                        $500,000.00                                         $500,000.00                                             FA
Asset Notes:      Per order entered 8/10/18 [Doc 85]; (see assets 6, 8, 9, 10)
4       Lease Deposits - Kingston, Ontario Canada                                        $2,750.00                               $0.00                                               $0.00                                           FA
        Office
5       100% interest in Medione Canada Inc                                              Unknown                                 $0.00                                               $0.00                                           FA
6       Finished Goods                                                              $290,057.00                          $290,057.00                                                 $0.00                                           FA
Asset Notes:      Part of Sale to Edwin and Jill Marshall-See Asset 3
7       Lease Interest in 945 Princess St, Kinston ON,                                      $0.00                                $0.00                                               $0.00                                           FA
        Canada
8       Patents, Copyrights, Trademarks, Trade Secrets                              $323,388.80                          $323,388.80                                                 $0.00                                           FA
Asset Notes:      Part of Sale to Edwin and Jill Marshall-See Asset 3
9       Medizone Canada, Inc Note Receivable                                        $120,519.00                          $120,519.00                                                 $0.00                                           FA
Asset Notes:      Part of Sale to Edwin and Jill Marshall-See Asset 3
10     Canadian Foundation for Global Health Note                                  $2,307,270.00                       $2,307,270.00                                                 $0.00                                           FA
       Receivable
Asset Notes:    Part of Sale to Edwin and Jill Marshall-See Asset 3
11     Net Operating Loss as of 12/31/17, and will                          $14,087,000.00                           $14,087,000.00                                                  $0.00                                           FA
       expire in 2035
Asset Notes:      NOL of $8,486,469 used on 2018 federal return; if taxes owed in other years, will apply balance of NOL against any tax due
12      Potential Claims Against Edwin Marshall and                                      Unknown                                 $0.00                                               $0.00                                           FA
        Dr. Jill Marshall
Asset Notes:     Claims re separation and release agreements, including constructively fraudulent transfers or obligations, preferential payments, and breach of dispute resolution venue by filing involuntary
                 petition in an inappropriate forum
13      Refund from Premium Assignment                            (u)                 $0.00                                 $3,977.96                                            $3,977.96                                           FA
14      Refund Cerdian 2nd Qtr 2018 tax                             (u)                     $0.00                            $213.98                                               $213.98                                           FA
15      Directors & Officers Litigation                             (u)                     $0.00                         $25,000.00                                                 $0.00                                           FA
Asset Notes:      9/11/19 Doug Gerrard advised Trustee he would not pursue litigation, Trustee will contact one other attorney to see if he will pursue; attorney Tom DiNunzio advised would not pursue
                  litigation 9/10/19 Doug Gerrard advised Jason his firm was going to take a pass on the D&O/malpractice claims as claims are not strong enough and damages are still speculative; 8/6/19 Trustee
                  discussed pursuit of D&O claims with attorney Doug Gerrard; Gerrard to investigate matter and will advise; 6/26/19 motion denied to employ Meyers Law Group to pursue D&O claims;
                                                    Case 18-12662-abl                   Doc 231           Entered
                                                                                                          FORM 1
                                                                                                                  05/10/21 11:25:51                        Page 9 of 20
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page No:    2               Exhibit 8
                                                                                            ASSET CASES

Case No.:                    18-12662-ABL                                                                                                                    Trustee Name:                               Lenard E. Schwartzer
Case Name:                   MEDIZONE INTERNATIONAL, INC.                                                                                                    Date Filed (f) or Converted (c):            05/08/2018 (f)
For the Period Ending:       5/5/2021                                                                                                                        §341(a) Meeting Date:                       06/15/2018
                                                                                                                                                             Claims Bar Date:                            09/12/2018

                                 1                                               2                              3                                   4                          5                                        6

                        Asset Description                                     Petition/                  Estimated Net Value                    Property                 Sales/Funds              Asset Fully Administered (FA)/
                         (Scheduled and                                     Unscheduled                 (Value Determined by                    Abandoned                Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                  Value                           Trustee,                   OA =§ 554(a) abandon.           the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

                  4/18/19 hearing on trustee's motion to approve settlement with Marshalls re CEO litigation; 4/12/19 trustee filed reply to objection by CEOs; 4/11/19 CEO's filed objection to motion; 2/21/19
                  filed motion to approve settlement with Marshalls re CEO litigation;


TOTALS (Excluding unknown value)                                                                                                                                                                       Gross Value of Remaining Assets
                                                                              $17,133,652.02                         $17,659,900.35                                          $506,665.55                                       $0.00




    Major Activities affecting case closing:
     04/22/2021      REPORT OF DISTRIBUTION


Initial Projected Date Of Final Report (TFR):           05/31/2020                           Current Projected Date Of Final Report (TFR):              12/31/2020                 /s/ LENARD E. SCHWARTZER
                                                                                                                                                                                   LENARD E. SCHWARTZER
                                                 Case 18-12662-abl     Doc 231          Entered
                                                                                         FORM 05/10/21
                                                                                                2      11:25:51     Page 10 of 20                  Page No: 1                   Exhibit 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          18-12662-ABL                                                                   Trustee Name:                           Lenard E. Schwartzer
 Case Name:                        MEDIZONE INTERNATIONAL, INC.                                                   Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***2648                                                                     Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                          Account Title:
For Period Beginning:              5/8/2018                                                                       Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                 5/5/2021                                                                       Separate bond (if applicable):

       1                2                             3                                          4                                      5                       6                       7

   Transaction       Check /                        Paid to/             Description of Transaction                Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                     Received From                                                    Tran Code            $                     $


05/15/2018            (1)      WELLS FARGO                        BANK ACCOUNT 6737                                1129-000           $1,544.14                                             $1,544.14
05/16/2018            (2)      WELLS FARGO                        BANK ACCOUNT                                     1129-000            $929.47                                              $2,473.61
05/30/2018            (3)      JILL C MARSHALL                    FUNDS ADVANCED                                   1129-000          $46,620.00                                         $49,093.61
05/31/2018                     Integrity Bank                     Bank Service Fee                                 2600-000                                            $1.80            $49,091.81
06/04/2018            101      PREMIUM ASSIGNMENT                 MEDIZONE PRODUCT LIABILITY INSURANCE;            2420-750                                          $685.97            $48,405.84
                               CORPORATION                        POLICY # N17CA380105 (PER ORDER ENTERED
                                                                  6/15/18 [DOC 53])
06/05/2018            102      GGTC INC                           RENT FOR JUNE, 2018 (PER ORDER ENTERED           2410-000                                         $3,092.74           $45,313.10
                                                                  6/15/18 [DOC 53])
06/12/2018            103      D SIMPSON                          COMPENSATION FOR CONTRACT SERVICES (PER          2690-000                                         $1,155.00           $44,158.10
                                                                  ORDER ENTERED 6/15/18 [DOC 53])
06/22/2018                     CERIDIAN CANADA LTD                CIBC PAYROLL - WAGES 6/1/18 THRU 6/15/18 (PER    2690-000                                     $12,164.25              $31,993.85
                                                                  ORDER ENTERED 6/15/18 [DOC 53])
06/22/2018            104      GGTC, INC                          RENT - JULY, 2018 (PER ORDER ENTERED 6/15/18     2410-000                                         $3,008.63           $28,985.22
                                                                  [DOC 53])
06/22/2018            105      DYLAN SIMPSON                      COMPENSATION FOR CONTRACT SERVICES               2690-000                                         $1,125.00           $27,860.22
                                                                  6/16/18 THRU 6/30/18 (PER ORDER ENTERED
                                                                  6/15/18 [DOC 53])
06/22/2018            106      MICHAEL SHANNON                    VONNAGE REIMBURSEMENT FOR TELEPHONE              2690-000                                           $25.69            $27,834.53
                                                                  SERVICE (PER ORDER ENTERED 6/15/18 [DOC 53])
06/22/2018            107      OXOID COMPANY                      VOIDED -- CLAIMANT UNABLE TO DEPOSIT             2690-003                                          $291.88            $27,542.65
                                                                  FOREIGN CHECKS; MEDICAL SAMPLES;
                                                                  INVOICE 5000751771 (PER ORDER ENTERED
                                                                  6/15/18 [DOC 53])
06/22/2018            108      OXOID COMPANY                      VOIDED -- CLAIMANT UNABLE TO DEPOSIT             2690-003                                          $298.58            $27,244.07
                                                                  FOREIGN CHECKS -- MEDICAL SAMPLES;
                                                                  INVOICE 5000752782 (PER ORDER ENTERED
                                                                  6/15/18 [DOC 53])
06/22/2018            109      PREMIUM ASSIGNMENT                 LOAN NO 17266563 / MCGOWAN INSURANCE             2420-750                                          $653.30            $26,590.77
                               CORPORATION                        GROUP, INC (PER ORDER ENTERED 6/15/18 [DOC
                                                                  53])
                                                                                                                  SUBTOTALS          $49,093.61                 $22,502.84
                                                Case 18-12662-abl      Doc 231          Entered
                                                                                         FORM 05/10/21
                                                                                                2      11:25:51        Page 11 of 20                  Page No: 2                   Exhibit 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          18-12662-ABL                                                                      Trustee Name:                           Lenard E. Schwartzer
 Case Name:                        MEDIZONE INTERNATIONAL, INC.                                                      Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***2648                                                                        Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                             Account Title:
For Period Beginning:              5/8/2018                                                                          Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                 5/5/2021                                                                          Separate bond (if applicable):

       1                2                            3                                           4                                         5                       6                       7

   Transaction       Check /                       Paid to/              Description of Transaction                   Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                    Received From                                                        Tran Code            $                     $


06/25/2018            (3)      ED MARSHALL                        FUNDS ADVANCED- SCOTT MACLEAN                       1129-000           $7,500.00                                         $34,090.77
06/26/2018                     CERIDIAN CANADA PAYROLL TRUST      CIBC Payroll 6/16/18 thru 6/30/18 (PER ORDER        2690-000                                     $11,967.57              $22,123.20
                                                                  ENTERED 6/15/18 [DOC 53])
06/26/2018            110      CASSAN MACLEAN IP LAW FIRM         VOIDED; NAME PRINTED INCORRECTLY;                   3210-603                                         $7,441.27           $14,681.93
                                                                  SPECIAL COUNSEL FEES PER ORDER ENTERED
                                                                  7/20/18 [DOC 73]
06/26/2018            110      VOID: CASSAN MACLEAN IP LAW        VOIDED; NAME PRINTED INCORRECTLY;                   3210-603                                     ($7,441.27)             $22,123.20
                               FIRM                               SPECIAL COUNSEL FEES (PER ORDER ENTERED
                                                                  7/20/18 [DOC 73])
06/26/2018            111      CASSAN MACLEAN IP LAW FIRM         SPECIAL COUNSEL FEES RE MAINTENANCE OF              3210-600                                         $7,441.27           $14,681.93
                                                                  PATENT RIGHTS PER ORDER ENTERED 7/20/18
                                                                  [DOC 73]
06/30/2018                     Integrity Bank                     Bank Service Fee                                    2600-000                                           $54.49            $14,627.44
07/02/2018            (3)      ED MARSHALL                        PROCEEDS FROM SALE OF ALL ASSETS                    1129-000          $26,609.00                                         $41,236.44
07/09/2018                     CERIDIAN CANADA PAYROLL TRUST      WAGES FOR JULY 1, 2018 THRU JULY 15, 2018           2690-000                                     $12,139.45              $29,096.99
                                                                  (PER ORDER ENTERED 6/15/18 [DOC 53])
07/09/2018            112      DYLAN SIMPSON                      COMPENSATION FOR CONTRACT SERVICES                  2690-000                                         $1,140.00           $27,956.99
                                                                  7/1/18 THRU 07/15/18 (PER ORDER ENTERED
                                                                  6/15/18 [DOC 53])
07/23/2018            (3)      JILL MARSHALL                      ADVANCE                                             1129-000          $20,176.00                                         $48,132.99
07/24/2018            113      GGTC, INC.                         rent for august, 2018 (PER ORDER ENTERED 6/15/18    2410-000                                         $3,024.71           $45,108.28
                                                                  [DOC 53])
07/24/2018            114      OXOID COMPANY                      VOIDED -- CLAIMANT UNABLE TO DEPOSIT                2690-003                                          $577.98            $44,530.30
                                                                  FOREIGN CHECKS; INVOICE 5000757502;
                                                                  5000754862 (PER ORDER ENTERED 6/15/18 [DOC
                                                                  53])
07/24/2018            115      STERICYCLE                         INVOICE 10000353605 (PER ORDER ENTERED              2690-003                                          $361.44            $44,168.86
                                                                  6/15/18 [DOC 53])
07/24/2018            115      VOID: STERICYCLE                   INCORRECT AMOUNT ON CHECK (PER ORDER                2690-003                                         ($361.44)           $44,530.30
                                                                  ENTERED 6/15/18 [DOC 53]) (PER ORDER
                                                                  ENTERED 6/15/18 [DOC 53])
                                                                                                                     SUBTOTALS          $54,285.00                 $36,345.47
                                                   Case 18-12662-abl    Doc 231          Entered
                                                                                          FORM 05/10/21
                                                                                                 2      11:25:51     Page 12 of 20                  Page No: 3                    Exhibit 9
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          18-12662-ABL                                                                    Trustee Name:                           Lenard E. Schwartzer
 Case Name:                        MEDIZONE INTERNATIONAL, INC.                                                    Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***2648                                                                      Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                           Account Title:
For Period Beginning:              5/8/2018                                                                        Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                 5/5/2021                                                                        Separate bond (if applicable):

       1                2                               3                                         4                                     5                        6                        7

   Transaction       Check /                          Paid to/            Description of Transaction                Uniform           Deposit            Disbursement                  Balance
      Date            Ref. #                       Received From                                                   Tran Code            $                     $


07/24/2018            116      STERICYCLE                          INVOICE 10000353605 (PER ORDER ENTERED          2690-000                                           $272.53             $44,257.77
                                                                   6/15/18 [DOC 53])
07/24/2018            117      DAY & ROSS                          R119361467; ACCT 138814 (PER ORDER ENTERED      2690-000                                          $1,439.92            $42,817.85
                                                                   6/15/18 [DOC 53])
07/24/2018            118      KELLY BROWN CONSULTING              PHAC (LAB LICENSING AND ANNUAL RENEWAL)         2690-000                                          $1,345.91            $41,471.94
                                                                   (PER ORDER ENTERED 6/15/18 [DOC 53])
07/24/2018            119      Margaret MacLaren                   REIMBURSEMENT FOR EXPENSES PAID TO              2690-000                                           $383.41             $41,088.53
                                                                   HEMISPHERE FREIGHT 7/16/18 (PER ORDER
                                                                   ENTERED 6/15/18 [DOC 53])
07/24/2018            120      DR. MICHAEL SHANNON                 REIMBURSEMENT FOR FISHER SCIENTIFIC             2690-000                                           $275.22             $40,813.31
                                                                   COMPANY INV 6219318; REIMBURSEMENT FOR
                                                                   VONAGE CANADA 1013582373 (PER ORDER
                                                                   ENTERED 6/15/18 [DOC 53])
07/24/2018            121      DYLAN SIMPSON                       TECHNICAL ASSISTANT FEES (PER ORDER             2690-000                                          $1,131.02            $39,682.29
                                                                   ENTERED 6/15/18 [DOC 53])
07/26/2018                     CERIDIAN CANADA PAYROLL TRUST       WAGES FOR JULY 16, 2018 THRU JULY 31, 2018      2690-000                                      $12,173.89               $27,508.40
                                                                   (PER ORDER ENTERED 6/15/18 [DOC 53])
07/31/2018                     Integrity Bank                      Bank Service Fee                                2600-000                                            $50.89             $27,457.51
08/05/2018                     Independent Bank                    Bank Service Fee                                2600-000                                             $7.60             $27,449.91
08/06/2018                     Independent Bank                    Bank Service Fee                                2600-000                                             ($7.60)           $27,457.51
08/09/2018            122      DAY & ROSS INC                      Acct 138814; Cust Ref 367223877; (PER ORDER     2690-000                                           $804.40             $26,653.11
                                                                   ENTERED 6/15/18 [DOC 53])
08/09/2018            123      MICHAEL SHANNON                     REIMBURSEMENT FOR INVOICE D04477 00 0096        2690-000                                            $49.08             $26,604.03
                                                                   02 FOR FISHER SCIENTIFIC (PER ORDER
                                                                   ENTERED 6/15/18 [DOC 53])
08/09/2018            124      DYLAN SIMPSON                       TECHNICAL ASSISTANT FEES (PER ORDER             2690-000                                          $1,147.89            $25,456.14
                                                                   ENTERED 6/15/18 [DOC 53])
08/09/2018            125      CASSAN MACLEAN IP LAW FIRM          BALANCE OF DEPOSIT DUE FOR SPECIAL              3210-600                                          $5,558.73            $19,897.41
                                                                   COUNSEL PER ORDER ENTERED 7/20/18 [DOC 73]



                                                                                                                 SUBTOTALS                  $0.00                $24,632.89
                                               Case 18-12662-abl    Doc 231          Entered
                                                                                      FORM 05/10/21
                                                                                             2      11:25:51     Page 13 of 20                  Page No: 4                   Exhibit 9
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        18-12662-ABL                                                                  Trustee Name:                           Lenard E. Schwartzer
 Case Name:                      MEDIZONE INTERNATIONAL, INC.                                                  Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***2648                                                                    Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                       Account Title:
For Period Beginning:            5/8/2018                                                                      Blanket bond (per case limit):          $5,000,000.00
For Period Ending:               5/5/2021                                                                      Separate bond (if applicable):

       1                2                            3                                        4                                      5                       6                       7

   Transaction       Check /                      Paid to/            Description of Transaction                Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                   Received From                                                   Tran Code            $                     $


08/09/2018            126      HOGAN LOVELLS US, LLP            SPECIAL COUNSEL ADVANCE PER ORDER              3210-600                                      $14,500.00                  $5,397.41
                                                                ENTERED 7/20/18 [Doc 74]
08/15/2018            (3)      JILL MARSHALL                    FUNDS ADVANCED                                 1129-000            $8,000.00                                         $13,397.41
08/17/2018                     CERIDIAN CANADA PAYROLL TRUST    PAYROLL 8/1/18 - 8/15/18 (PER ORDER ENTERED    2690-000                                      $12,017.22                  $1,380.19
                                                                6/15/18 [DOC 53])
08/20/2018            (3)      JILL MARSHALL                    FUNDS ADVANCED                                 1129-000           $15,000.00                                         $16,380.19
08/20/2018            107      VOID: OXOID COMPANY              VOIDED -- CLAIMANT UNABLE TO DEPOSIT           2690-003                                          ($291.88)           $16,672.07
                                                                FOREIGN CHECKS (PER ORDER ENTERED 6/15/18
                                                                [DOC 53])
08/20/2018            108      VOID: OXOID COMPANY              VOIDED -- CLAIMANT UNABLE TO DEPOSIT           2690-003                                          ($298.58)           $16,970.65
                                                                FOREIGN CHECKS (PER ORDER ENTERED 6/15/18
                                                                [DOC 53])
08/20/2018            114      VOID: OXOID COMPANY              VOIDED -- CLAIMANT UNABLE TO DEPOSIT           2690-003                                          ($577.98)           $17,548.63
                                                                FOREIGN CHECKS (PER ORDER ENTERED 6/15/18
                                                                [DOC 53])
08/22/2018                     OXOID COMPANY                    WIRE REPLACES CHECKS 107, 108, 114 (PER        2690-000                                          $1,138.17           $16,410.46
                                                                ORDER ENTERED 6/15/18 [DOC 53])
08/27/2018            127      MCGOWAN INSURANCE GROUP INC      POLICY N17CA380105; PRODUCT LIABILITY          2690-000                                           $718.64            $15,691.82
                                                                INSURANCE (PER ORDER ENTERED 6/15/18 [DOC
                                                                53])
08/27/2018            128      DYLAN SIMPSON                    TECHNICAL ASSISTANT FEE (PER ORDER             2690-000                                          $1,156.80           $14,535.02
                                                                ENTERED 6/15/18 [DOC 53])
08/30/2018                     CERIDIAN CANADA PAYROLL TRUST    WAGES 8/16/18 - 8/31/18 (PER ORDER ENTERED     2690-000                                      $11,915.22                  $2,619.80
                                                                6/15/18 [DOC 53])




                                                                                                              SUBTOTALS           $23,000.00                 $40,277.61
                                                  Case 18-12662-abl    Doc 231          Entered
                                                                                         FORM 05/10/21
                                                                                                2      11:25:51               Page 14 of 20                 Page No: 5                   Exhibit 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-12662-ABL                                                                             Trustee Name:                           Lenard E. Schwartzer
 Case Name:                       MEDIZONE INTERNATIONAL, INC.                                                             Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***2648                                                                               Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:             5/8/2018                                                                                 Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                5/5/2021                                                                                 Separate bond (if applicable):

       1                2                              3                                         4                                                5                      6                       7

   Transaction       Check /                         Paid to/            Description of Transaction                         Uniform            Deposit           Disbursement                 Balance
      Date            Ref. #                      Received From                                                            Tran Code             $                    $


08/31/2018                     EDWIN AND JILL MARSHALL            SALE OF ESTATE PROPERTY PER ORDER                            *              $298,159.91                                       $300,779.71
                                                                  ENTERED 8/10/18 [DOC 85]
                      {3}                                         Sale of Assets to the Marshalls           $375,194.77     1129-000                                                            $300,779.71
                                                                  Loan Fee per loan agreement [Doc 53]      $(25,000.00)    2990-000                                                            $300,779.71
                                                                  Interest on the $123,905.00 advanced to    $(2,254.48)    2990-000                                                            $300,779.71
                                                                  Trustee [Doc 53]
                                                                  Interest on Loan Fee [Doc 53]               $(680.61)     2990-000                                                            $300,779.71
                                                                  Reimbursement of post petition lender's   $(45,950.00)    2690-000                                                            $300,779.71
                                                                  fees and expenses to the Marshalls per
                                                                  order entered 10/25/18 [DOC 116]
                                                                  (Marshalls assigned Claim to Meyers Law
                                                                  Group)
                                                                  Reimbursement of post petition lender's    $(3,149.77)    2690-000                                                            $300,779.71
                                                                  fees and expenses to the Marshalls per
                                                                  order entered 10/25/18 [DOC 116]
                                                                  (Marshalls assigned Claim to Meyers Law
                                                                  Group)
08/31/2018                     Independent Bank                   Bank Service Fee                                          2600-000                                         $5,268.41          $295,511.30
09/04/2018            (13)     PREMIUM ASSIGNMENT CORP            REFUND ON INS POLICY                                      1229-000            $3,977.96                                       $299,489.26
09/05/2018                     Independent Bank                   Bank Service Fee                                          2600-000                                     ($5,268.41)            $304,757.67
09/05/2018            129      KELLY BROWN                        PHAS (LAB LICENSING AND ANNUAL RENEWAL)                   2690-000                                         $3,225.76          $301,531.91
                                                                  AND FDA; INVOICE #2018-004 (PER ORDER
                                                                  ENTERED 6/15/18 [DOC 53])
09/05/2018            130      MARGARET MACLAREN                  REIMBURSEMENT OF EXPENSES; SALES ORDER                    2690-000                                            $45.41          $301,486.50
                                                                  #435706831 (PER ORDER ENTERED 6/15/18 [DOC
                                                                  53])
09/05/2018            131      DYLAN SIMPSON                      REIMBURSEMENT OF EXPENSES FROM THE                        2690-000                                            $16.96          $301,469.54
                                                                  HOME DEPOT 8/2018 (PER ORDER ENTERED
                                                                  6/15/18 [DOC 53])
09/05/2018            132      MICHAEL SHANNON                    REIMBURSEMENT FOR VONNAGE DUE 8/26/18                     2690-000                                            $25.41          $301,444.13
                                                                  (PER ORDER ENTERED 6/15/18 [DOC 53])


                                                                                                                           SUBTOTALS          $302,137.87                    $3,313.54
                                                   Case 18-12662-abl    Doc 231           Entered
                                                                                           FORM 05/10/21
                                                                                                  2      11:25:51            Page 15 of 20                 Page No: 6                   Exhibit 9
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          18-12662-ABL                                                                           Trustee Name:                           Lenard E. Schwartzer
 Case Name:                        MEDIZONE INTERNATIONAL, INC.                                                           Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***2648                                                                             Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:              5/8/2018                                                                               Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                 5/5/2021                                                                               Separate bond (if applicable):

       1                2                                   3                                     4                                            5                        6                       7

   Transaction       Check /                          Paid to/            Description of Transaction                       Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                     $


09/06/2018                     Independent Bank                    Bank Service Fee                                        2600-000                                          $447.45           $300,996.68
09/07/2018                     HUB INTERNATIONAL HKMB              INVOICES 1248805 & 1248820 (PER ORDER                   2690-000                                         $2,187.00          $298,809.68
                               LIMITED                             ENTERED 6/15/18 [DOC 53])
10/01/2018            (14)     Payroll Tax Truste Account          Ceridian 2018 2nd qtr tax                               1229-000            $213.98                                         $299,023.66
10/25/2018            133      Schwartzer & McPherson Law Firm     ATTORNEY FEES AND EXPENSES TO                              *                                         $68,249.63             $230,774.03
                                                                   SCHWARTZER & MCPHERSON PER ORDER
                                                                   ENTERED 10/17/18 [DOC 113]
                                                                   Schwartzer & McPherson Law Firm         $(67,103.00)    3110-000                                                            $230,774.03
                                                                   Schwartzer & McPherson Law Firm          $(1,146.63)    3120-000                                                            $230,774.03
10/30/2018            (3)      MEYERS LAW GROUP                    PROCEEDS FROM SALE OF ASSETS                            1129-000            $900.23                                         $231,674.26
11/01/2018            134      MEYERS LAW GROUP, P.C.              PER ORDER ENTERED 10/29/18 [DOC 118] FOR                2990-000                                     $32,035.00             $199,639.26
                                                                   ADMINISTRATIVE EXPENSES RELATING TO CH
                                                                   11 PETITION IN RENO (MEYERS LAW GROUP
                                                                   ASSIGNEE OF MARSHALLS)
11/07/2018            135      WILLIAM M. HOLLAND                  SPECIAL ACCOUNTANT FEES AND EXPENSES                       *                                             $2,672.84          $196,966.42
                                                                   PER ORDER ENTERED 11/7/18 [DOC 119]
                                                                   William M. Holland                   $(2,668.75)        3410-580                                                            $196,966.42
                                                                   William M. Holland                           $(4.09)    3420-590                                                            $196,966.42
01/08/2019            136      INTERNATIONAL SURETIES, LTD.        Bond Payment                                            2300-000                                           $98.91           $196,867.51
02/14/2019            137      KENNETH A. SELTZER, CPA             ACCOUNTANT FEES FOR PREPARATION OF 2018                 3410-000                                          $750.00           $196,117.51
                                                                   TAX RETURN PER ORDER ENTERED 2/13/19
03/12/2020            138      KENNETH A. SELTZER, CPA             ACCOUNTANT COMP FOR PREPARATION OF                      3410-000                                          $750.00           $195,367.51
                                                                   2019 TAX RETURN PER ORDER ENTERED 3/9/20
                                                                   [DOC 185]
08/19/2020            139      KENNETH A. SELTZER, CPA             ACCOUNTANT FEES FOR PREPARATION OF                      3410-000                                         $1,000.00          $194,367.51
                                                                   FINAL 2020 TAX RETURN PER ORDER ENTERED
                                                                   8/11/20
08/31/2020                     Independent Bank                    Account Analysis Charge                                 2600-000                                          $284.38           $194,083.13




                                                                                                                          SUBTOTALS           $1,114.21             $108,475.21
                                                      Case 18-12662-abl    Doc 231           Entered
                                                                                              FORM 05/10/21
                                                                                                     2      11:25:51                      Page 16 of 20                 Page No: 7                   Exhibit 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-12662-ABL                                                                                         Trustee Name:                           Lenard E. Schwartzer
 Case Name:                       MEDIZONE INTERNATIONAL, INC.                                                                         Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***2648                                                                                           Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:
For Period Beginning:             5/8/2018                                                                                             Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                5/5/2021                                                                                             Separate bond (if applicable):

       1                2                                  3                                         4                                                      5                        6                       7

   Transaction       Check /                             Paid to/            Description of Transaction                                 Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                          Received From                                                                    Tran Code            $                     $


09/15/2020            140      Schwartzer & McPherson Law Firm        Attorney Fees and Costs per Order Entered 9/8/20 [Doc                *                                         $77,096.82             $116,986.31
                                                                      223]
                                                                      Schwartzer & McPherson Law Firm                   $(74,074.50)    3110-000                                                            $116,986.31
                                                                      Schwartzer & McPherson Law Firm                   $(3,022.32)     3120-000                                                            $116,986.31
09/30/2020                     Independent Bank                       Account Analysis Charge                                           2600-000                                          $228.75           $116,757.56
10/02/2020                     Independent Bank                       Bank Fee Reversal                                                 2600-000                                         ($228.75)          $116,986.31
12/07/2020            141      Lenard E. Schwartzer                   Trustee Expenses                                                  2200-000                                     $14,841.78             $102,144.53
12/07/2020            142      LENARD E. SCHWARTZER                   Trustee Compensation                                              2100-000                                     $28,583.28              $73,561.25
12/07/2020            143      MEYERS LAW GROUP. P.C.                 Claim #: 1; Account Number: ; Amount Claimed:                     7100-000                                         $3,129.52           $70,431.73
                                                                      466,812.00; Amount Allowed: 466,812.00; Dividend:
                                                                      2.67; Distribution Dividend: 0.67;
12/07/2020            144      MEYERS LAW GROUP, P.C.                 Claim #: 2; Account Number: ; Amount Claimed:                     7100-000                                         $7,498.10           $62,933.63
                                                                      1,118,448.00; Amount Allowed: 1,118,448.00; Dividend:
                                                                      6.40; Distribution Dividend: 0.67;
12/07/2020            145      PR Newswire, LLC                       Claim #: 3; Account Number: ; Amount Claimed:                     7100-000                                           $64.12            $62,869.51
                                                                      9,565.00; Amount Allowed: 9,565.00; Dividend: 0.05;
                                                                      Distribution Dividend: 0.67;
12/07/2020            146      DURHAM JONES & PINEGAR                 Claim #: 6; Account Number: ; Amount Claimed:                     7100-000                                          $555.18            $62,314.33
                                                                      82,813.15; Amount Allowed: 82,813.15; Dividend: 0.47;
                                                                      Distribution Dividend: 0.67;
12/07/2020            147      DAVID A. DODD                          Claim #: 34; Account Number: ; Amount Claimed:                    5300-000                                     $12,850.00              $49,464.33
                                                                      12,850.00; Amount Allowed: 12,850.00; Dividend: 10.98;
                                                                      Distribution Dividend: 100.00;
12/07/2020            148      DAVID A. DODD                          Claim #: 34; Account Number: ; Amount Claimed:                    7100-000                                         $2,767.00           $46,697.33
                                                                      412,737.78; Amount Allowed: 412,737.78; Dividend:
                                                                      2.36; Distribution Dividend: 0.67;
12/07/2020            149      L2 CAPITAL, LLC                        Claim #: 42; Account Number: ; Amount Claimed:                    7100-000                                         $1,044.32           $45,653.01
                                                                      1,095,899.41; Amount Allowed: 155,775.62; Dividend:
                                                                      0.89; Distribution Dividend: 0.67;



                                                                                                                                       SUBTOTALS                $0.00            $148,430.12
                                                Case 18-12662-abl     Doc 231          Entered
                                                                                        FORM 05/10/21
                                                                                               2      11:25:51              Page 17 of 20                  Page No: 8                   Exhibit 9
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-12662-ABL                                                                            Trustee Name:                           Lenard E. Schwartzer
 Case Name:                       MEDIZONE INTERNATIONAL, INC.                                                            Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***2648                                                                              Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:             5/8/2018                                                                                Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                5/5/2021                                                                                Separate bond (if applicable):

       1                2                            3                                          4                                              5                        6                       7

   Transaction       Check /                       Paid to/             Description of Transaction                         Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                    Received From                                                             Tran Code            $                     $


12/07/2020            150      SBI INVESTMENTS LLC, 2014-1       STOPPED - REISSUE & MAIL CHECK TO NEW                     7100-003                                         $1,044.32           $44,608.69
                                                                 ADDRESS; Claim #: 43; Account Number: ; Amount
                                                                 Claimed: 1,095,899.47; Amount Allowed: 155,775.62;
                                                                 Dividend: 0.89; Distribution Dividend: 0.67;
12/07/2020            151      CASSAN MACLEAN                    Claim #: 46; Account Number: 2743; Amount Claimed:        7100-000                                           $77.96            $44,530.73
                                                                 11,628.87; Amount Allowed: 11,628.87; Dividend: 0.06;
                                                                 Distribution Dividend: 0.67;
12/07/2020            152      JUDE P. DINGES                    Claim #: 56; Account Number: ; Amount Claimed:            5300-000                                     $12,850.00              $31,680.73
                                                                 12,850.00; Amount Allowed: 12,850.00; Dividend: 10.98;
                                                                 Distribution Dividend: 100.00;
12/07/2020            153      Jude P. Dinges                    Claim #: 56; Account Number: ; Amount Claimed:            7100-000                                         $1,409.69           $30,271.04
                                                                 210,275.00; Amount Allowed: 210,275.00; Dividend:
                                                                 1.20; Distribution Dividend: 0.67;
12/07/2020            154      HOGAN LOVELLS US LLP              Claim #: 68; Account Number: 035; 5256; Amount            7100-000                                          $476.63            $29,794.41
                                                                 Claimed: 71,096.03; Amount Allowed: 71,096.03;
                                                                 Dividend: 0.40; Distribution Dividend: 0.67;
12/07/2020            155      DAVID A. ESPOSITO                 Claim #: 72; Account Number: ; Amount Claimed:            5300-000                                     $12,475.00              $17,319.41
                                                                 12,475.00; Amount Allowed: 12,475.00; Dividend: 10.66;
                                                                 Distribution Dividend: 100.00;
12/07/2020            156      DAVID A. ESPOSITO                 Claim #: 72; Account Number: ; Amount Claimed:            7100-000                                          $926.92            $16,392.49
                                                                 138,262.05; Amount Allowed: 138,262.05; Dividend:
                                                                 0.79; Distribution Dividend: 0.67;
12/07/2020            157      USHIO AMERICA                     Claim #: 74; Account Number: 3686; Amount Claimed:        7100-000                                           $45.26            $16,347.23
                                                                 6,750.90; Amount Allowed: 6,750.90; Dividend: 0.03;
                                                                 Distribution Dividend: 0.67;
12/07/2020            158      PHILIP ALLEN THEORDORE            VOIDED; MISSPELLING OF LAST NAME; Claim #:                5300-003                                     $12,850.00                  $3,497.23
                                                                 75; Account Number: ; Amount Claimed: 12,850.00;
                                                                 Amount Allowed: 12,850.00; Dividend: 10.98;
                                                                 Distribution Dividend: 100.00;




                                                                                                                          SUBTOTALS                $0.00                $42,155.78
                                               Case 18-12662-abl      Doc 231           Entered
                                                                                         FORM 05/10/21
                                                                                                2      11:25:51             Page 18 of 20                  Page No: 9                   Exhibit 9
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-12662-ABL                                                                            Trustee Name:                           Lenard E. Schwartzer
 Case Name:                       MEDIZONE INTERNATIONAL, INC.                                                            Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***2648                                                                              Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:             5/8/2018                                                                                Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                5/5/2021                                                                                Separate bond (if applicable):

       1                2                           3                                           4                                              5                        6                       7

   Transaction       Check /                      Paid to/              Description of Transaction                         Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                   Received From                                                              Tran Code            $                     $


12/07/2020            159      PHILIP ALLEN THEORDORE            Claim #: 75; Account Number: ; Amount Claimed:            7100-000                                         $1,732.28               $1,764.95
                                                                 258,394.00; Amount Allowed: 258,394.00; Dividend:
                                                                 1.48; Distribution Dividend: 0.67;
12/07/2020            160      STEPHANIE L. SORENSEN             Claim #: 76; Account Number: ; Amount Claimed:            5300-000                                         $1,333.33                $431.62
                                                                 1,333.33; Amount Allowed: 1,333.33; Dividend: 1.13;
                                                                 Distribution Dividend: 100.00;
12/07/2020            161      STEPHANIE L. SORENSEN             Claim #: 76; Account Number: ; Amount Claimed:            7100-000                                          $402.24                  $29.38
                                                                 60,000.00; Amount Allowed: 60,000.00; Dividend: 0.34;
                                                                 Distribution Dividend: 0.67;
12/07/2020            162      PARFCO, LLC                       Claim #: 80; Account Number: ; Amount Claimed:            7100-000                                            $29.38                  $0.00
                                                                 4,383.19; Amount Allowed: 4,383.19; Dividend: 0.02;
                                                                 Distribution Dividend: 0.67;
12/09/2020            158      VOID: PHILIP ALLEN THEORDORE      VOIDED; CLAIMANT'S NAME MISSPELLED                        5300-003                                     ($12,850.00)            $12,850.00
12/09/2020            159      VOID: PHILIP ALLEN THEORDORE      VOIDED; CLAIMANT'S NAME MISSPELLED                        7100-003                                      ($1,732.28)            $14,582.28
12/09/2020            163      PHILIP ALLEN THEODORE             Claim #: 75; Account Number: ; Amount Claimed:            5300-000                                     $12,850.00                  $1,732.28
                                                                 12,850.00; Amount Allowed: 12,850.00; Dividend: 10.98;
                                                                 Distribution Dividend: 100.00;
12/09/2020            164      PHILIP ALLEN THEODORE             Claim #: 75; Account Number: ; Amount Claimed:            7100-000                                         $1,732.28                  $0.00
                                                                 258,394.00; Amount Allowed: 258,394.00; Dividend:
                                                                 1.48; Distribution Dividend: 0.67;
02/04/2021            150      STOP PAYMENT: SBI INVESTMENTS     STOPPED - REISSUE & MAIL CHECK TO NEW                     7100-004                                      ($1,044.32)                $1,044.32
                               LLC, 2014-1                       ADDRESS; Claim #: 43; Account Number: ; Amount
                                                                 Claimed: 1,095,899.47; Amount Allowed: 155,775.62;
                                                                 Dividend: 0.89; Distribution Dividend: 0.67;
02/08/2021            165      SBI INVESTMENTS LLC, 2014-1       Distribution re Claim 43                                  7100-000                                         $1,044.32                  $0.00




                                                                                                                          SUBTOTALS                $0.00                    $3,497.23
                                                   Case 18-12662-abl    Doc 231          Entered
                                                                                          FORM 05/10/21
                                                                                                 2      11:25:51                    Page 19 of 20                 Page No: 10             Exhibit 9
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          18-12662-ABL                                                                                   Trustee Name:                           Lenard E. Schwartzer
Case Name:                        MEDIZONE INTERNATIONAL, INC.                                                                   Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***2648                                                                                     Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:
For Period Beginning:             5/8/2018                                                                                       Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                5/5/2021                                                                                       Separate bond (if applicable):

      1                 2                                3                                        4                                                    5                    6                     7

  Transaction        Check /                          Paid to/            Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                 Tran Code            $                     $


                                                                                    TOTALS:                                                         $429,630.69            $429,630.69                    $0.00
                                                                                        Less: Bank transfers/CDs                                          $0.00                  $0.00
                                                                                    Subtotal                                                        $429,630.69            $429,630.69
                                                                                        Less: Payments to debtors                                         $0.00                  $0.00
                                                                                    Net                                                             $429,630.69            $429,630.69



                     For the period of 5/8/2018 to 5/5/2021                                                   For the entire history of the account between 05/15/2018 to 5/5/2021

                     Total Compensable Receipts:                   $506,665.55                                Total Compensable Receipts:                                 $506,665.55
                     Total Non-Compensable Receipts:                     $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $506,665.55                                Total Comp/Non Comp Receipts:                               $506,665.55
                     Total Internal/Transfer Receipts:                   $0.00                                Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:              $506,665.55                                Total Compensable Disbursements:                           $506,665.55
                     Total Non-Compensable Disbursements:                $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:            $506,665.55                                Total Comp/Non Comp Disbursements:                         $506,665.55
                     Total Internal/Transfer Disbursements:              $0.00                                Total Internal/Transfer Disbursements:                           $0.00
                                                  Case 18-12662-abl   Doc 231           Entered
                                                                                         FORM 05/10/21
                                                                                                2      11:25:51                 Page 20 of 20                 Page No: 11             Exhibit 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-12662-ABL                                                                                Trustee Name:                           Lenard E. Schwartzer
Case Name:                       MEDIZONE INTERNATIONAL, INC.                                                                Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***2648                                                                                  Checking Acct #:                        ******2662
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:
For Period Beginning:            5/8/2018                                                                                    Blanket bond (per case limit):          $5,000,000.00
For Period Ending:               5/5/2021                                                                                    Separate bond (if applicable):

      1                 2                                3                                       4                                                 5                    6                     7

  Transaction        Check /                         Paid to/            Description of Transaction                           Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                     $




                                                                                                                                                                             NET              ACCOUNT
                                                                                   TOTAL - ALL ACCOUNTS                               NET DEPOSITS                      DISBURSE             BALANCES

                                                                                                                                              $429,630.69             $429,630.69                     $0.00




                     For the period of 5/8/2018 to 5/5/2021                                               For the entire history of the case between 05/08/2018 to 5/5/2021

                     Total Compensable Receipts:                  $506,665.55                             Total Compensable Receipts:                                 $506,665.55
                     Total Non-Compensable Receipts:                    $0.00                             Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                $506,665.55                             Total Comp/Non Comp Receipts:                               $506,665.55
                     Total Internal/Transfer Receipts:                  $0.00                             Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:             $506,665.55                             Total Compensable Disbursements:                            $506,665.55
                     Total Non-Compensable Disbursements:               $0.00                             Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:           $506,665.55                             Total Comp/Non Comp Disbursements:                          $506,665.55
                     Total Internal/Transfer Disbursements:             $0.00                             Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                          /s/ LENARD E. SCHWARTZER
                                                                                                                          LENARD E. SCHWARTZER
